Citation Nr: 0004244	
Decision Date: 02/17/00    Archive Date: 02/23/00

DOCKET NO.  97-05 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Washington, 
DC


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

C. Hickey, Counsel




INTRODUCTION

The veteran had active service from January 1967 to January 
1969.

This appeal to the Board of Veterans' Appeals (Board) arises 
from the June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) which denied the 
veteran's application to reopen his claim for service 
connection for multiple sclerosis on the basis of new and 
material evidence.  

On preliminary review of the record it is noted that in his 
substantive appeal received in October 1996 the veteran 
raised a claim of clear and unmistakable error in the July 
1992 rating action which denied the veteran's previous claim 
of clear and unmistakable error in the December 1979 rating 
action denying service connection for multiple sclerosis.  
The newly raised issue has not been adjudicated by the agency 
of original jurisdiction.  Further, as described below, the 
record reflects that the RO denied service connection for a 
right knee disorder in December 1979, but the veteran was not 
notified of the denial of that claim, which remains pending.  
Inasmuch as neither of these issues is "inextricably 
intertwined" with the issue currently on appeal, they will 
not be addressed herein, but are referred to the RO for 
prompt appropriate action.  


FINDINGS OF FACT

1.  The veteran's application to reopen his claim for service 
connection for multiple sclerosis was denied by a rating 
decision in August 1992.

2.  The veteran was notified of the August 1992 rating 
decision by letter in September 1992 and was advised of his 
appellate rights.  

3.  The veteran did not file a timely notice of disagreement 
with the August 1992 decision within the allowable period of 
one year following notification.  

4.  The evidence added to the record subsequent to the August 
1992 rating decision includes VA medical records dated in 
1996 and 1997 which are essentially duplicative of evidence 
previously considered.  


CONCLUSION OF LAW

Evidence submitted since the August 1992 RO decision, which 
denied an application to reopen a claim of service connection 
for multiple sclerosis, is not new and material; the claim is 
not reopened, and the August 1992 RO decision remains final. 
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records are negative for complaints, 
findings, or diagnosis related to multiple sclerosis or 
olivopontocerebellar atrophy.  

Received in July 1979 was the veteran's claim for service 
connection for a right knee disability, which was denied by 
the RO in August 1979.  Of record is a statement in support 
of claim signed by a private medical doctor and dated in 
September 1979, which reflects that the right leg was weak 
since 1971, and the right knee was inflexible when walking 
recently.  It was further noted that there were clinical 
signs of a spinal cord disease, the etiology of which 
remained to be determined.  Appropriate neurological tests 
were said to have been scheduled.  The denial of service 
connection for right knee disorder was confirmed by a rating 
action in September 1979.  

Received in October 1979 was a lay statement signed by a 
former co-worker who related that the veteran had exhibited a 
pronounced limp when they worked together in September 1969.  
Also of record is a statement signed by Laurence M. Weinberg, 
M.D., who related that when the veteran was first seen by the 
doctor in August 1979 his complaints included a problem with 
buckling of the right knee of approximately three to four 
years duration, as well as atrophy of the right leg and 
spasticity of both lower extremities.  The diagnosis was most 
likely multiple sclerosis; possibly primary lateral 
sclerosis.  By a rating action in December 1979 the RO denied 
service connection for a right knee disorder and for multiple 
sclerosis.  However, the record reflects that the veteran was 
not notified of the denial of his claims which therefore 
remained pending.   

VA Agent Orange examination conducted in April 1985 reflected 
a diagnosis of multiple sclerosis with spastic paresthesias 
and dysarthrias.  A rating action in June 1985 denied 
entitlement to service connection for multiple sclerosis 
claimed as secondary to herbicide exposure.  

Received in February 1987 were private medical records from 
Group Health Association, dated in April 1983 to October 1984 
which reflected treatment for symptoms referable to the 
entire right lower extremity, and attributed to spastic 
paraparesis and probable multiple sclerosis.  In September 
1983 the veteran gave a history of multiple sclerosis for 
approximately 3 to 4 years.  By a rating action in March 1987 
the RO again denied service connection for multiple 
sclerosis.  The veteran was notified of the denial of service 
connection for multiple sclerosis and advised of his 
appellate rights by letter dated in March 1987, but he did 
not file a timely appeal of the determination.  

Received in August 1992 were additional private medical 
reports dated in December 1972 to November 1980.  The report 
of a physical examination in December 1972 reflected no 
abnormalities.  Clinical records dated in November 1976 
indicate the veteran reported that his right leg had always 
been thinner than the left.  Clonus was noted in the right 
ankle.  In a September 1979 statement Elliott C. Wilner, 
M.D., related that the veteran was seen in August 1979 for 
neurological 



consultation.  Dr. Wilner further recorded that the veteran 
had been in good health until 1968 while serving in Vietnam, 
when he had experienced intermittent low back pain 
accompanied by right leg weakness.  Reportedly the veteran 
did not experience any further symptoms until 1971 or 1972, 
when he noted weakness and giving way in the right leg.  At 
the time of the report in August 1979 the veteran complained 
of an inability to bend his right knee when walking.  The 
doctor concluded that the veteran was handicapped by 
considerable spasticity and slight weakness in the right 
lower extremity and was suffering from primary lateral 
sclerosis or multiple sclerosis, with clinical findings 
favoring the latter diagnosis.  Additional clinical records 
dated in September 1979 to November 1980 reflect evaluation 
and treatment for symptoms attributed to probable multiple 
sclerosis.  The veteran's application to reopen his claim for 
service connection for multiple sclerosis was denied by a 
rating action in August 1992.  The veteran was notified of 
that decision by letter dated in September 1992 and advised 
of his appellate rights, but he did not initiate a timely 
appeal of the determination.  

The report of a VA examination conducted in April 1997 
reflects the veteran's statement that he first sought medical 
attention for his developing symptoms in approximately 1979.  
Physical examination revealed the patient was alert and 
cooperative, and markedly dysarthric.  He had bilateral 
ptosis.  Extraocular movements were intact.  There was 
moderate ataxic tremor in both arms and legs.  There was 
marked spasticity in the legs with decreased vibratory 
sensation distally in the legs.  The veteran had bilateral 
Babinski's and brisk deep tendon reflexes except for 
diminished ankle reflexes.  The final diagnostic impressions 
were hereditary olivopontocerebellar atrophy with limb 
ataxia, spasticity, dysarthria, and diminished sensation.  

Received in October 1997 were VA outpatient treatment records 
dated in August 1996 to August 1997 reflecting current 
treatment for the veteran's olivopontocerebellar and related 
conditions.  


New and Material Evidence Analysis

In March 1987 the RO denied the veteran's claim of service 
connection for multiple sclerosis.  The veteran did not 
appeal that decision, which is final. 38 U.S.C.A. §§ 20.200, 
20.1103 (1999).  In an August 1992 decision the RO denied the 
veteran's application to reopen his claim of service 
connection for multiple sclerosis.  The veteran received 
written notification of that action by letter in September 
1992 and, as he failed to file a timely appeal therefrom, the 
decision became final and is not subject to revision on the 
same factual basis. Id.

The claim, however, will be reopened if new and material 
evidence has been submitted since the last final decision on 
the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Manio 
v. Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).  The issue of new and material 
evidence must be addressed in the first instance by the Board 
because it goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim de novo.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996), aff'g 
8 Vet. App. 1 (1995).

Under applicable regulation:

[n]ew and material evidence means 
evidence not previously submitted to 
agency decisionmakers which bears 
directly and substantially upon the 
specific matter under consideration, 
which is neither cumulative nor 
redundant, and which by itself or in 
connection with evidence previously 
assembled is so significant that it must 
be considered in order to fairly decide 
the merits of the claim.

38 C.F.R. § 3.156(a).  See also Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998) and Evans v. Brown, 9 Vet. App. 273 (1996).  
It should also be pointed out that, in determining whether 
evidence is material, "credibility of the evidence must be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
In Elkins v. West, 12 Vet. App. 209 (1999),  the U. S. Court 
of Appeals for Veterans Claims (known as the United States 
Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that a three step process 
is required for reopening claims under the holding of the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998): the Secretary must first determine whether new and 
material evidence has been presented under 38 C.F.R. 
§ 3.156(a); second, if new and material evidence has been 
presented, immediately upon reopening the Secretary must 
determine whether, based upon all the evidence and presuming 
its credibility, the claim as reopened is well grounded 
pursuant to 38 U.S.C. § 5107(a); and third, if the claim is 
well grounded, the Secretary may evaluate the merits after 
ensuring the duty to assist under 38 U.S.C. § 5107(b) has 
been fulfilled.

In its June 1996 determination that new and material evidence 
had not been submitted to reopen the veteran's claim of 
entitlement to service connection for multiple sclerosis, the 
RO applied the standard set forth in the decision of the 
U.S. Court of Veterans Appeals in Colvin v. Derwinski, 1 Vet. 
App. 171, 174 (1991).  This test required that, in order to 
reopen a previously denied claim, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  Colvin at 174. 

The Board notes, however, that in a recent decision, Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) 
concluded that in the Colvin decision, the Court 
impermissibly ignored the definition of "material evidence" 
adopted by VA (in 38 C.F.R. § 3.156) as a reasonable 
interpretation of an otherwise ambiguous statutory term 
(38 U.S.C.A. § 5108) and, without sufficient justification or 
explanation, rewrote the statute to incorporate the 
definition of materiality from an altogether different 
benefits scheme.  The decision in Hodge stressed that under 
the regulation new evidence that was not likely to convince 
the Board to alter its previous decision could be material if 
that evidence provided "a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its rating decision." Hodge, at 1363.  Hence, 
the Federal Circuit overruled the Colvin test for purposes of 
reopening claims for the award of veterans' benefits.  

In view of the recent decision by the Federal Circuit in 
Hodge, the veteran's application to reopen the previously 
denied claim for service connection for multiple sclerosis 
must be analyzed under the definition of new and material 
evidence provided at 38 C.F.R. § 3.156(a) (1998), rather than 
the standard set forth in Colvin.  In May 1999 the RO 
reviewed all the evidence received since the prior denial of 
service connection in 1992 and it was determined that the 
veteran's additional evidence did not constitute new and 
material evidence to reopen his claim inasmuch as it was 
cumulative evidence, which essentially duplicated evidence 
previously considered.  It is noted that the RO incorrectly 
stated the Colvin standard for new and material evidence, as 
well as the regulatory definition, in the supplemental 
statement of the case issue in May 1999.  However, the 
veteran was not prejudiced by this harmless error, inasmuch 
as the denial of his application to reopen his claim was 
based upon the conclusion that his additional evidence was 
cumulative of evidence previously considered.  Therefore 
application of the Colvin test for materiality of new 
evidence was not implicated.   

Thus, the question that must be resolved now is whether the 
items of evidence added to the record since August 1992, 
consisting of VA treatment reports from August 1996 to August 
1997, meet the test for new and material evidence found in 
38 C.F.R. § 3.156.  The VA reports of August 1996 to August 
1997 reflect evaluation and treatment for current disability, 
diagnosed as olivopontocerebellar atrophy, and related 
conditions.  Inasmuch as these records reflect the only the 
presence of disability many years after separation from 
service, they are essentially duplicative of evidence which 
was previously of record and considered in the prior denial.   
At he time the claim was finally denied in August 1992, the 
record already included many medical reports showing that the 
veteran was undergoing treatment for serious neurological 
disorders.  For this reason, the 1996 and 1997 medical 
reports add nothing significant to the record.  These reports 
are merely cumulative.

Therefore, it is determined that the veteran's additional 
evidence does not constitute new and material evidence, under 
the regulatory definition set forth at 38 C.F.R. § 3.156, and 
the claim for service connection for multiple sclerosis is 
not reopened. 


ORDER

The claim for service connection for multiple sclerosis is 
not reopened; new and material evidence not having been 
presented. 



		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals



 

